EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview (by email correspondence) with Applicant’s representative Roger Chen on 3/17/2021.
The application has been amended as follows:

Please add underlined text and delete cross-lined text to claims 11-13 as follows:

Claim 11: The electronic device of claim 10, wherein a thickness of the first passivation layer directly on one of the light emitting units being less than or equal to a space between adjacent two of the light emitting units.

Claim 12: The electronic device of claim 10, wherein a space between adjacent two of the pixels being greater than a thickness of the first passivation layer directly on one of the light emitting units and being greater than a space between adjacent two of the light emitting units in a same one of the pixels.

Claim 13: The electronic device of claim 10, wherein the first passivation layer comprising a plurality of protecting blocks spaced apart from each other, and each of the protecting blocks covering the light emitting units of one of the pixels.
 
Election/Restrictions
Claim 1 is allowable. The restriction requirement among species A to G, as set forth in the Office action mailed on 9/8/2020, has been reconsidered in view of the allowability of claims The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of is fully withdrawn.  Claims 7-8 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 7-14 are allowed. The following is an examiner’s statement of reasons for allowance:
Applicant arguments presented on the Remarks filed 3/8/2021 are persuasive. In addition, the limitations of now canceled claim 6 (previously indicated as allowable) were included in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621